DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. #10685024. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and would encompass the subject matter of the matching claims in U.S. Patent No. #10685024. The claims are matched as noted below. 
Application No. 16/863,848
U.S. Patent No. #10685024
Claim 1
Claim 1

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14 
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18


This rejection will not be held in abeyance as requested by the Applicant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Park et al. (“Park”), United States Patent Application Publication No. 2010/0223606.

As per claim 1, Park discloses a method, comprising: 
determining that a first extraction is to be performed for a first event of a new event type ([0032] wherein extraction is performed on the stream as a sequence of new event types); 
generating a first extractor class based on a generic extractor class, the first extractor class for extracting a first field from the first event based at least in part on the generic extractor class for the first event ([0032] wherein the events are extracted based on a static tuple class definition that supports all possible data types), implementing the first extractor class to: 
determine an input event type associated with the first field ([0032] wherein each tuple determined as a type (field) and a timestamp); 
extract the first field from the first event ([0032] wherein the tuple is extracted); and 
convert the first field to an output event type ([0032] wherein the static tuple class converts the field); and 
generating a dynamic extractor class for extracting subsequent fields from subsequent events, the dynamic extractor class comprising a subset of instructions from the generic extractor class, the subset of instructions associated with the input event type ([0044]-[0045] wherein a dynamic tuple class is generated which includes only those data types that are actually in the tuple using the specification (subset)), the dynamic extractor class generated by: 
optimizing the generic extractor class to obtain the dynamic extractor class, the dynamic extractor class performing a type conversion extracting, via the dynamic extractor class, a subsequent field of the input event type determined by the first extractor class from a subsequent event of the new event type ([0032] wherein optimization is discussed which is based on the static (generic) class and [0044] wherein the dynamic class is generated using the known layout that optimizes the layout and is used in subsequent  events as described in [0040]); and 
converting, via the dynamic extractor class, the subsequent field from the input event type determined by the first extractor class to the output event type ([0041] wherein the dynamic class is used to convert subsequent fields).

As per claim 2, Park discloses the method of claim 1, wherein the first event and the subsequent events are received from an input stream ([0029] wherein an incoming event stream is described).  

As per claim 3, Park discloses the method of claim 1, further comprising storing an output event corresponding to the output event type as a tuple ([0027] wherein an output stream of tuples is described).  

 ([0036] wherein the dynamic extractor converts based on the matching of the specification, without having to determine subsequent input event type for the subsequent events).  

As per claim 5, Park discloses the method of claim 1, further comprising receiving code that identifies a type of conversion to the output event type for each of a plurality of input event types, and wherein: the first extractor class comprises the code; and a conditional statement of the code comprises a type checking conditional statement ([0032] wherein the code identifies an output for each input event types, included in the static class, wherein the class includes conditions for each type of data type).  

As per claim 6, Park discloses the method of claim 5, wherein the code is received from an entity associated with at least one of the first event or the subsequent events ([0032] wherein the static class, (code) is received by a user (entity) associated with the events).  

As per claim 7, Park discloses the method of claim 1, wherein the dynamic extractor class is used to extract a subsequent field of the input event type for each subsequent event ([0035] wherein the dynamic extractor is used for subsequent fields of the same event type). 

As per claim 8, Park discloses the method of claim 1, wherein at least one of the first extractor class or the dynamic extractor class are implemented as object oriented classes of an adapter framework, and wherein object oriented classes of the adapter framework convert the input event type to a normalized tuple type ([0037] wherein object oriented-classes is described with JVM).  

As per claim 9, Park discloses the method of claim 1, wherein the dynamic extractor class is configured via bytecode manipulation to extract tuples from subsequent events of the determined input event type ([0039] wherein byte code manipulation is described).  

As per claim 10, Park discloses the method of claim 1, wherein: determining the input event type further comprises creating extractor metadata, the extractor metadata comprising an extraction rule ([0035]-[0036] wherein information about the tuple is used to determine if a class already exists i.e. metadata), the extraction rule further comprising an input field type and an output field type; and generating the dynamic extractor class comprising the subset of instructions associated with the input event type is based at least in part on the extractor metadata ([0044] wherein the dynamic class is created based on the tuple layout (metadata), that has an input and output type).  



As per claim 12, claim 12 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that performs the method of claim 9 and is rejected for the same rationale and reasoning. 


As per claim 20, claim 20 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

Response to Arguments
	Applicant has overcome the rejection of claims 15-20 under 35 U.S.C. 101 by including the term “non-transitory.” 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant has amended the claims and after the interview on 27 October 2021 and further consideration, it appears the Park reference used as a secondary reference in the prior office action discloses the limitations as claimed. Examiner notes that the patent associated with the reference is described in [0001] of the specification of the Instant Application, but this does not preclude the use of this reference as prior art. 
	While Applicant references the Park reference in the REMARKS, page 11, the Applicant does not make specific arguments against the reference since it was not cited to teach the claim language in question. As shown above, the Park references discloses 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168